Name: Commission Regulation (EEC) No 3574/91 of 9 December 1991 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: prices;  foodstuff;  animal product
 Date Published: nan

 Avis juridique important|31991R3574Commission Regulation (EEC) No 3574/91 of 9 December 1991 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Official Journal L 338 , 10/12/1991 P. 0013 - 0015 Finnish special edition: Chapter 3 Volume 39 P. 0195 Swedish special edition: Chapter 3 Volume 39 P. 0195 COMMISSION REGULATION (EEC) No 3574/91 of 9 December 1991 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as amended by Regulation (EEC) No 1741/91 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 1481/86 (3), as last amended by Regulation (EEC) No 1681/91 (4), lays down the rules for the determination of prices of fresh or chilled sheep carcases on representative Community markets as well as the survey of prices of certain other qualities of sheep carcases in the Community; Whereas the coefficients used for calculating the price of sheep carcases on representative Community markets should be adjusted in the light of the figures available with regard to sheep production; Whereas Commission Regulation (EEC) No 3246/91 (5) authorizes the United Kingdom to grant no longer the variable slaughter premium provided for in Article 24 of Regulation (EEC) No 3013/89 with effect from the 1992 marketing year; Whereas the system of price reporting in Great Britain should therefore be altered; whereas price reporting should be based on representative live auction markets in England, Wales and Scotland; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1481/86 is hereby amended as follows: 1. Annex I is replaced by Annex I annexed to this Regulation. 2. In Annex II point K is replaced by the following: 'K. GREAT-BRITAIN 1. Representative markets: Representative livestock auction markets in regions: - England - Wales - Scotland Weighting coefficients The prices recorded in each representative livestock auction market in each region are to be weighted by means of coefficients which are variable each week and reflect the number of lambs sold in these markets compared to the regional total for all such markets. The prices established for each region are also to be weighted by means of coefficients which are variable each week and reflect the number of lambs sold in each region compared with the national total for all such markets. 2. Categories: - New-season lamb - Old-season lamb Weighting coefficients The prices recorded for each category are to be weighted by means of coefficients which are variable each week and reflect the relative importance of the total estimated carcase weight of lambs in each category compared with the total estimated carcase weight of all lambs born in the 12-month period prior to marketing.' 3. In Annex III point K is replaced by the following: 'K. GREAT BRITAIN Lambs: Lambs less than 12 months old with an estimated carcase weight of between 12 and 21,5 kilograms. Where lambs are sold in lots, the average converted carcase weight of lambs in the lot must be within these weight limits. Definition of categories: - New-season lamb: Ovine animals born and marketed within a year beginning on the first Monday in January, or born after the beginning of October in the year prior to marketing. - Old-season lamb: Lambs born up to the beginning of October in the year prior to the year of marketing and marketed in the period between the week commencing on the first Monday in January and the week commencing on the second Monday in May.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1992 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 41. (3) OJ No L 130, 16. 5. 1986, p. 12. (4) OJ No L 154, 18. 6. 1991, p. 7. (5) OJ No L 307, 8. 11. 1991, p. 16. ANNEX 'ANNEX I COEFFICIENTS TO BE USED IN CALCULATING THE PRICE RECORDED ON THE REPRESENTATIVE COMMUNITY MARKETS Belgium 0,35 % Denmark 0,15 % Germany 4,76 % Spain 19,57 % France 15,90 % Greece 7,82 % Ireland 6,39 % Italy 5,06 % Luxembourg - Netherlands 2,29 % Portugal 2,37 % Great Britain 33,03 % Northern Ireland 2,31 % 100,00 %'